Exhibit 10.4.3
 
THIRD AMENDMENT TO STANDARD INDUSTRIAL LEASE
 
This Third Amendment to Standard Industrial Lease (this “Amendment”) is entered
into as of April         , 2001 by and between GENERAL WOOD INVESTMENT TRUST,
u/d/t dated 12/24/1979, ARTHUR KAZARIAN, TRUSTEE (“Lessor”), as successor in
interest to Del Oro Gateway Partners, L.P., and THE WESTERN STATES GROUP, INC.,
as Lessee, with reference to the following:
 
RECITALS
 
A.    Lessee is the current tenant under that certain Standard Industrial
Lease-Multi Lessee—Gross dated April 16, 1998 by and between Lessee and Del Oro
Gateway Partners, L.P. (Lessor’s predecessor in interest), as amended by First
Amendment dated January 7, 1999 and Second Amendment dated February 11, 1999
(collectively the “Lease”), with respect to those certain premises located at
1935 Avenida Del Oro, Suites E and P, Oceanside, California, containing
approximately 10,798 square feet, as more specifically described and/or depicted
in the Lease (the “Premises”).
 
B.    Lessee desires to expand the Premises, extend the expiration of the term
of the Lease and make certain other modifications to the Lease as herein
provided.
 
C.    Lessor has agreed to such modifications on the terms and conditions set
forth herein. The capitalized terms used in this Amendment shall have the same
meanings as the capitalized terms used in the Lease unless otherwise defined
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lessor and Lessee agree as follows:
 
AGREEMENT
 
1.    Expansion of Premises. The Premises is hereby expanded effective as of the
date first written above, by approximately 5,760 square feet to include Suite D
(sometimes hereinafter referred to as the “Additional Premises”), as depicted in
Exhibit A attached hereto and incorporated herein by this reference. The new
Premises, comprised of Suites D, E and F, contain a total of approximately
16,558 square feet.
 
2.    Extension of Term. The term of the Lease is hereby extended to expire on
August 31, 2006.
 
3.    Monthly Base Rent. Until June 1, 2001, Lessee shall continue to pay Base
Rent as set forth in the Lease. Thereafter, Base Rent shall be payable by Lessee
to Lessor in the following amounts:
 

          
June 1, 2001 - May 31, 2002*
  
$11,425.00/month
 
($.69 x 16,558 sf)
June 1, 2002 - May 31, 2003
  
$11,768.00/month
 
1241.85
June 1, 2003 - May 31, 2004
  
$12,121.00/month
 
1279.11
June 1, 2004 - May 31, 2005
  
$12,485.00/month
 
1217.48
June 1, 2005 - May 31, 2006
  
$12,860.00/month
 
1377.00
June 1, 2006 - August 31, 2006
  
$13,246.00/month
 
1397.71
        
1439.64

 
*
 
Lessee’s monthly Base Rent for the Premises shall be entirely abated for the
months of July, August, and September of 2001 (the “Abated Rent”). The Abated
Rent (a total of $34,275.00) is being provided by Lessor in consideration of
Lessee’s planned tenant improvements to Suite D. Lessee acknowledges that its
right to receive credit for the Abated Rent is conditioned upon Lessee’s full
performance of its obligations under the Lease. If Lessee defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and the Lease shall be enforced as if there were
no such rent abatement.



--------------------------------------------------------------------------------

 
4.    Common Area Operating Expenses. Until June 1, 2001, Lessee shall continue
to pay Common Area Operating Expenses as set forth in the Lease. Thereafter,
Common Area Operating Expenses shall be payable by Lessee to Lessor at the fixed
rate of $.075 per square foot per month through May 31, 2002, which rate shall
be automatically increased by three percent (3%), compounded, on each June 1
occurring during the term of the Lease starting on June 1, 2002.
 
5.    Security Deposit. Concurrently with the execution of this Amendment,
Lessee shall pay to Lessor an additional Security Deposit of $9,746, which shall
be added to the $3,500.00 Security Deposit currently held by Lessor for a total
Security Deposit of $13,246, which amount shall continue to be governed by the
provisions in the Lease with respect to Security Deposit.
 
**
 
Lessor will deliver the premises in good working condition.

 
 
7.    Tenant Improvements.  Lessor and Lessee acknowledge and agree that Lessee
shall make certain tenant improvements to the Additional Premises costing
approximately $70,000, including, without limitation, demising wall and other
improvements to segregate the Additional Premises from Suite C. The planning and
construction of all such tenant improvements shall be governed by the provisions
of the Lease regarding same, including without limitation Article 7.
 
8.    No Lessee Broker. As part of the consideration for the granting of this
Lease, Lessee represents and warrants to Lessor that no broker, agent or finder
negotiated or was instrumental in negotiating or consummating this Lease on
behalf of Lessee, and that Lessee knows of no broker, agent or finder who is or
might be entitled to a commission or compensation in connection with the Lease
or this Amendment based on any statements or representations by Lessee. Lessee
shall hold Lessor harmless from all damages and indemnify Lessor for all damages
paid or incurred by Lessor resulting from any claims that may be asserted by any
broker, agent or finder based on any statements or representations by Lessee.
 
9.    No Oral Agreements.  The Lease and this Amendment contain all of the
agreements of the parties with respect to the matters set forth herein, except
for those terms and conditions incorporated herein by references. There are no
oral agreements or understandings between the parties hereto affecting the Lease
or this Amendment. Neither the Lease nor this Amendment can be changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement or any waiver, change, modification or discharge is
sought.
 
10.    Other Terms. From and after the date first written above, Lessee shall
hold, occupy and surrender the Premises upon all the terms of the Lease and this
Amendment, except those provisions of the Lease which are specifically
superseded by or clearly inconsistent with the provisions of this Amendment
shall have no further application. Lessee acknowledges that Lessee has no
additional expansion or extension rights under the Lease.
 
11.  Lease in Effect. Lessor and Lessee acknowledge and agree that the Lease, as
hereby amended and supplemented, remains in full force and effect in accordance
with its terms.
 





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the day
and year first written above.
 
Lessor:
     
Lessee:
GENERAL WOOD INVESTMENT TRUST, DATED 12/24/79
     
THE WESTERN STATES GROUP, INC. a California Corporation
/s/    Arthur Kazarian        

--------------------------------------------------------------------------------

     
/s/    Michael Crowley, Jr.        

--------------------------------------------------------------------------------

Arthur Kazarian, Trustee  
     
Michael Crowley, Jr., President



--------------------------------------------------------------------------------

 
Exhibit A
 
Depiction of Additional Premises
 
[to be attached]

